United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2075
                                    ___________

Tiran Rodez Casteel,                  *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Bill McCarthy; Polk County Jail;      *
Prison Health Services;               * [UNPUBLISHED]
Johnson Diversey Inc.; Mercy          *
Hospital Medical Center; Solvay       *
Pharmaceuticals Inc.,                 *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: September 1, 2010
                                  Filed: September 7, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Tiran Casteel appeals the district court’s1 preservice dismissal of his 42 U.S.C.
§ 1983 action alleging numerous constitutional violations. Upon careful de novo
review, we conclude that dismissal was proper. See Cooper v. Schriro, 189 F.3d 781,
783 (8th Cir. 1999) (standard of review); Farmer v. Brennan, 511 U.S. 825, 834

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
(1994) (to prevail on Eighth Amendment claim, prisoner is required to show that
challenged condition presented substantial risk of serious harm and that prison
officials acted with deliberate indifference toward that risk); see also Shade v. City of
Farmington, 309 F.3d 1054, 1058 n.6 (8th Cir. 2002) (arguments not briefed are
considered abandoned on appeal).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                          -2-